Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 31 January 2021.
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…dividing, by a system comprising a processor, the group of objects into a first group of objects and a second group of objects, wherein the dividing the group of objects comprises applying a hash function that identifies a number of bits in a hash value, wherein the number of bits in the hash value determines how to divide the group of objects according to different processes usable to divide the group of objects…generating a first partition index and a second partition index based on the partition index, wherein a first group of nodes comprised in the first partition index respectively represents metadata of the first group of objects, and a second group of nodes comprised in the second partition index respectively represents metadata of the first group of objects.”
 
[Claims 2-10 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]


[Claims 12-19 indicated allowable by virtue of depending from and incorporating the subject matter of claim 11.]

(Claim 20) “…dividing the group of objects into a first group of objects and a second group of objects, wherein the dividing the group of objects comprises applying a hash function that identifies a number of bits in a hash value, wherein the number of bits in the hash value determines how to divide the group of objects according to different ways to divide the group of objects...generating a first partition index and a second partition index based on the partition index, wherein a first group of nodes comprised in the first partition index respectively represents metadata of the first group of objects, and a second group of nodes comprised in the second partition index respectively represents metadata of the first group of objects.”


Applicants’ arguments filed 31 January 2022 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, Art Unit 2137
KALPIT . PARIKH

Art Unit 2137